


Exhibit 10.53

 

NONTRANSFERABLE NON-INCENTIVE

STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is dated as of «ContractDate», «ContractYear»,
by and between OSTEOTECH, INC., a Delaware corporation (the “Company”), and
«Name» (the “Optionee”), pursuant to the Company’s 2000 Stock Plan (the “Plan”).

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Optionee hereby agree as follows:

 

1.

Grant of Option.

 

The Company hereby grants to Optionee, effective as of the date set forth above
(the “Grant Date”), the right and option (hereinafter called the “Option”) to
purchase up to an aggregate of «numberofshares» shares of common stock, par
value $0.01 per share (the “Common Stock”), of the Company at a price of
$«mktprice» per share, upon the terms and conditions set forth in this Agreement
and in the Plan. This Option is not intended to be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). The Option shall terminate at the close of business ten
(10) years from the Grant Date, or such shorter period as is prescribed herein.
Optionee shall not have any of the rights of a stockholder with respect to the
shares subject to the Option until such shares shall be issued to Optionee upon
the proper exercise of the Option.

 

2.

Duration and Exercisability.

 

(a)       Subject to the terms and conditions set forth herein, this Option
shall become exercisable by the Optionee for the following installments of
shares of Common Stock in accordance with the following schedule. The Optionee
must be employed by the Company on the relevant anniversary date set forth below
in order for the corresponding installment to become exercisable. As the Option
becomes exercisable for such installment, those installments shall accumulate
and the Option shall remain exercisable for the accumulated installments until
the Option expires pursuant to Section 1 or terminates pursuant to Section 3 or
Section 4.

 

    Shares for Which Option is Exercisable

--------------------------------------------------------------------------------

    Date

--------------------------------------------------------------------------------

Percentage

--------------------------------------------------------------------------------

Number

--------------------------------------------------------------------------------

    «vestdate1», «Vestyear1»   «percent1»   «number1»     «vestdate2»,
«vestyear2»   «percent2»   «number2»     «vestdate3», «vestyear3»   «percent3»  
«number3»     «vestdate4», «vestyear4»   «percent4»   «number4»  

 

(b) During the lifetime of Optionee, the Option shall be exercisable only by
Optionee and shall not be assignable or transferable by Optionee, other than as
provided for in accordance with the provisions of Section 4(c) of this
Agreement.



 


--------------------------------------------------------------------------------



 

 

 

3.

Adjustment of Shares.

 

(a)               The exercise price and the number of shares purchasable upon
exercise of the Options may be adjusted by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the “Board”)
in accordance with Section 4(c) of the Plan upon the occurrence of certain
corporate actions that may affect the Common Stock.

 

(b)               In the event of a dissolution or liquidation of the Company
the Option shall terminate, provided, if a period of one (1) year from the date
of the grant of the Option shall have elapsed, that the Optionee shall have the
right immediately prior to such dissolution or liquidation to exercise such
portion of the Option, in whole or in part, as determined in the sole discretion
of the Board, whether or not the Optionee’s right to exercise the Option has
otherwise vested pursuant to the terms of Section 2 of this Agreement. The Board
shall also have the right to waive such one (1) year period.

 

(c)               In the event that the Company is a party to a merger or
consolidation, the Option shall be subject to the agreement of merger or
consolidation. Such agreement, without the Optionee’s consent, may provide for:

 

(i)              The continuation of the Option by the Company (if the Company
is the surviving corporation);

 

(ii)             The assumption of the Plan and the Option by the surviving
corporation or its parent;

 

(iii)            The substitution by the surviving corporation or its parent of
options with substantially the same terms for the Option; or

 

(iv)           The cancellation of the Option provided that the Optionee shall
have the right immediately prior to such merger or consolidation to exercise the
Option in whole or in part, whether or not the Optionee’s right to exercise the
Option has otherwise accrued pursuant to Section 2 of this Agreement.

 

4.

Effect of Termination of Employment.

 

(a)            In the event that Optionee shall cease to be employed by the
Company or its subsidiaries, if any, for any reason other than termination for
cause (as defined in Section 4(b) hereof) or Optionee’s death or disability (as
such term is defined in Section 4(c) hereof), Optionee shall have the right to
exercise the Option at any time within three (3) months after such termination
of employment to the extent of the full number of shares Optionee was entitled
to purchase under the Option on the date of termination; provided, however, that
this Option shall not be exercisable after the expiration of the term of the
Option if earlier.

 

(b)            In the event that Optionee shall cease to be employed by the
Company or its subsidiaries, if any, upon termination for cause, the Option
shall be terminated as of the date of the act giving rise to such termination.
Termination for cause shall mean termination of the

 

2

 


--------------------------------------------------------------------------------



 

Optionee’s employment with the Company for the following acts: dishonesty,
fraud, conviction or confession of a felony or of a crime involving moral
turpitude, destruction or theft of the Company’s property, physical attack on a
fellow employee, willful malfeasance or gross negligence, refusal or failure to
perform job duties (other than failure resulting from disability), misconduct
materially injurious to the Company, participation in fraud against the Company,
entering into competition against the Company, and/or a material breach or
threatened material breach of any agreements with the Company.

 

(c)            If Optionee shall die while this Option is still exercisable
according to its terms, or if Optionee’s employment with the Company is
terminated because Optionee has become disabled (within the meaning of Code
Section 22(e)(3)) while in the employ of the Company or a subsidiary, if any,
and Optionee shall not have fully exercised the Option, such Option may be
exercised at any time within twelve (12) months after Optionee’s death or date
of termination of employment for disability by Optionee, personal
representatives or administrators, or guardians of Optionee, as applicable, or
by any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, to the extent of the full number of
shares Optionee was entitled to purchase under the Option on the date of
Optionee’s death, the date of termination of Optionee’s employment with the
Company, if earlier, or the date of termination of Optionee’s employment with
the Company for such disability, and subject in all cases to the condition that
no Option shall be exercisable after the expiration of the term of the Option.

 

5.

Manner of Exercise.

 

(a)            The Option may be exercised only by Optionee or other proper
party, as provided herein, by delivering within the period during which the
Option is exercisable hereunder written notice to the Company at its principal
office. The notice shall state the number of shares as to which the Option is
being exercised and be accompanied by payment in full of the Option price for
all shares designated in the notice.

 

(b)            Optionee may pay the Option price in cash, by check (bank check,
certified check or personal check), by money order, or with the approval of the
Compensation Committee (i) by delivering to the Company for cancellation shares
of Common Stock of the Company with a fair market value as of the date of
exercise equal to the exercise price of the Option or the portion thereof being
paid by tendering such shares or (ii) by delivering to the Company a combination
of cash and Common Stock of the Company with an aggregate fair market value
equal to the exercise price of the Option. For these purposes, the fair market
value of the Company’s shares of Common Stock of the Company as of any date
shall be as reasonably determined by the Compensation Committee pursuant to the
Plan.



 

3

 


--------------------------------------------------------------------------------



 

 

 

6.

Notices.

 

All notices or other communications which are required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument given by
personal delivery, air courier or registered or certified mail, postage prepaid,
return receipt requested, addressed to such party at the address set forth below
or such other address as may thereafter be designated in a written notice from
such party to the other party:

 

if to the Company, to:

 

Attention: Chief Financial Officer

Osteotech, Inc.

 

51 James Way

 

Eatontown, New Jersey 07724

 

 

if to the Optionee, to:

 

«Name»

 

«Address1»

«Address2»

«address3»

 

 

All such notices, advances, and communications shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of air courier, on the business day after the date
when sent and (c) in the case of mailing, on the third business day following
such mailing.

 

7.

Miscellaneous.

 

(a)            This Option is issued pursuant to the Company’s 2000 Stock Plan
and is subject to its terms. The terms of the Plan are available for inspection
during business hours at the principal offices of the Company.

 

(b)            This Agreement shall not confer on Optionee any right with
respect to continuance of employment by the Company or any of its subsidiaries,
nor will it interfere in any way with the right of the Company to terminate such
employment at any time. Optionee shall have none of the rights of a stockholder
with respect to shares subject to this Option until such shares shall have been
issued to Optionee upon exercise of this Option.

 

(c)            The exercise of all or any parts of this Option shall only be
effective at such time as the sale of Common Stock pursuant to such exercise
will not violate any state or federal securities or other laws.

 

(d)            The Company shall at all times during the term of the Option
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.

 

4

 


--------------------------------------------------------------------------------



 

 

(e)            No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

 

(f)             The Optionee shall take whatever additional actions and execute
whatever additional documents the Company may in its judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Optionee pursuant to the express provisions of this
Agreement.

 

(g)            This Agreement shall be governed by and construed in accordance
with, the laws of the State of Delaware.

 

(h)            This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

(i)              This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and thereof, merging any and
all prior agreements.

 

(j)             In order to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it upon the
exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Optionee. With the Company’s concurrence, Optionee may elect to satisfy his or
her federal and state income tax withholding obligations upon exercise of this
Option by (i) having the Company withhold a portion of the shares of Common
Stock otherwise to be delivered upon exercise of such Option having a fair
market value equal to the amount of federal and state income tax required to be
withheld upon such exercise, in accordance with such rules as the Company may
from time to time establish, or (ii) delivering to the Company shares of its
Common Stock other than the shares issuable upon exercise of such Option with a
fair market value equal to such taxes, in accordance with such rules.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement as of the date
set forth above.

 

OSTEOTECH, INC.

 

By: _________________________________

Name: Richard W. Bauer

 

Title: ­­­­­­­­­­­­­ Chief Executive Officer

 

 

By: _________________________________

«Name»

 

 

5

 


--------------------------------------------------------------------------------

